TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00538-CV


Texas Alcoholic Beverage Commission, et al., Appellants

v.

Illusions-Dallas Private Club, et al., Appellees



FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
NO. D-1-GN-05-003660, HONORABLE GISELA D. TRIANA-DOYAL, JUDGE PRESIDING



NO. 03-08-00572-CV


In re Texas Alcoholic Beverage Commission



ORIGINAL PROCEEDING FROM TRAVIS COUNTY



NO. 03-08-00616-CV
NO. 03-08-00673-CV


Illusions-Dallas Private Club, a Not-For-Profit Texas Corporation d/b/a Rick's Cabaret;
Hotel Development Texas Ltd., a Texas Limited Liability Company; The Silver City Club,
an Unincorporated Membership Organization; and Green Star, Inc., et al., Appellees

v.

Texas Alcoholic Beverage Commission; Chairman John Steen; Members Jose Cuevas and
Steven M. Weinberg M.D., In Their Official Capacities; and Alan Steen, Adminstrator of
The Texas Alcoholic Beverage Commission, et al., Appellants



FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
NO. D-1-GN-05-003660, HONORABLE DARLENE BYRNE & MARGARET COOPER, JUDGES
PRESIDING


O R D E R
	Illusions-Dallas Private Club, d/b/a Rick's Cabaret, and Hotel Development
Texas, Ltd., have filed an unopposed motion seeking to dismiss their claims in these proceedings. 
The four causes of action all relate to the same underlying trial court proceeding and have been
consolidated for consideration only.  Illusions-Dallas and Hotel Development Texas seek to dismiss
their claims and appeals in all of the related proceedings, and the other parties do not oppose the
dismissal.  We grant the motion to dismiss and dismiss Illusions-Dallas and Hotel Development
Texas from the proceedings.  The causes will continue with the TABC parties and the Silver City
Club and Green Star, Inc. as the remaining parties.  

					__________________________________________
					David Puryear,  Justice
Before Chief Justice Jones, Justices Puryear and Henson
Filed:   March 10, 2009